LACOMBE, Circuit Judge.
It appears from the registers in the clerk’s-office that several of the defendants have not filed appearance due on September rule day. Since this is the bill of foreclosure, presumably the parties in default have no defense to interpose; but in case any of them have failed to file appearance by some oversight, application for relief and extension may be made to the court, which will impose such terms as will ensure an early filing of the replication. No delays, other than such as may be necessary to ensure to each party a fair presentation of its cáse, will be tolerated; in conformity with the instructions of the Supreme Court of the United States, this cause must be pressed to a conclusion.